Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 10/18/2021.
	Claims 1, 9, 17, 19, and 20 are amended. 
	Claims 1-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 10/18/2021 pg. 9-10, that Johnson does not teach to “determine a visual representation for the force functionality of the control element by matching the force functionality component of the control element with a visual representation in a selected format scheme; when the touch screen display supports force sensing functionality, render the control element on a graphical user interface (GUI) on the 
Response to Argument 1, the examiner respectfully disagrees. Johnson teaches in para. [0077], Fig. 5-6, the information contained in the look-up tables 500 may include force sensor location, touch location information… Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI). Johnson shows that the look-up tables include a plurality of formats which includes not only information such as location and force thresholds, as seen in Fig. 5, but also GUI content types such as a graphic region which would be displayed in accordance to the button’s look-up table location. Therefore the limitation to, “determine a visual representation for the force functionality of the control element by matching the force functionality component of the control element with a visual representation in a selected format scheme, when the touch screen display supports force sensing functionality, render the control element on a graphical user interface (GUI) on the display device using the visual representation for the force functionality of the control element”, is equivalent to the computer processor determining that a look-up table exists and accessing the look-up table to determine the location for display of graphic content such as in Fig. 6, GUI buttons 610 or 620. 
Additionally, the examiner notes that the arguments are heavily focused on the concept of being able to see the visual affordances of the various control buttons, going so far to provide a definition for the term “affordance,” a term not currently in the claim 

Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 10/18/2021 pg. 10, that Yang does not teach, “the selected format scheme has a first color for hard touch button and a second color for a soft touch button”. 
Response to argument 2, the examiner respectfully disagrees. Yang teaches in Fig. 3, para. [0053], when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar. Wherein Yang distinguishes between a first and second threshold of touch activation, each of which visually changes the color of the button being activated. Thus the limitation of, “wherein the force functionality component is a hard touch or a soft touch”, is equivalent to how a color depth is displayed for a touch with a pressure level 1: when the finger maintains touching, and pressure level 2: when the finger heavily presses the area of the fingerprint detecting device. It is further noted that a user of Yang would be able to use the color depth that is reflected as the pressure level reaches each threshold to understand how hard the button needs to be touched in order to activate each stage of operation execution.
	Additionally, the examiner notes that applicant’s argument regarding the distinction between “color change responsive to (dependent upon) how hard the control button has been touched” and “how hard the control button needs to be touched in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, 14-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160328065 “Johnson”, in light of U.S. Patent Application Publication NO. 20170255269 “Yang”.
Claim 1:
Johnson teaches a system for providing a human-machine interface, the system comprising: 
an input interface (i.e. Fig. 4, Touchscreen Sensor(s) 201);	 a display device (i.e. Fig. 4, Touch Screen Display Device 401);	 a controller architecture coupled to the input interface and display device (i.e. Fig. 4, Processor 430), the controller architecture configured to: 
receive a configuration file (config file) for a control element (i.e. para. [0077], “look-up tables 500 may include information of one or a plurality of formats… Each of the plurality of formats may represent a different profile of information for any of various GUI content types …an individualized profile for a particular user interfacing with the touchscreen”, wherein a specific look up table is received when a particular user decides to interface with the touch screen)	 parse the config file to identify a force functionality component therein (i.e. para. [0078], different graphical content may have different touch formats having different profiles, which, for example, may include different activation force thresholds);	 determine a visual representation (i.e. para. [0071], The display 203 may display images corresponding to the graphical data) for the force functionality of the control element by matching the force functionality component of the control element with a visual representation in a selected format scheme(i.e. para. [0072], “processor 430 may require a particular minimum force (e.g., 50 gram-force, 80 gram-force, or any other suitable force) for a button selection”, wherein the ) (i.e. para. [0077], Fig. 5-6, “Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 63”, wherein matching the force functionality component of the control element with a visual representation  in a selected format scheme is equivalent to a matching each button minimum force with a format consisting of a display of a graphic in a region) ;	 determine whether the touch screen display supports force sensing functionality (i.e. para. [0072], “The processor 430 may be configured to determine whether to accept a touch input (e.g., a GUI button press or a touch gesture) as a selection based on… data obtained by accessing a data structure (e.g., look-up tables 50)”, wherein the determination on whether the touch screen supports force sensing functionality is equivalent to the processer determining if the touch screen has a look-up table defining the locations and minimum force values to execute dynamic GUI button functionalities);	 when the touch screen display supports force sensing functionality, render the control element on a graphical user interface (GUI) on the display device using the visual representation for the force functionality of the control element (i.e. para. [0077], Fig. 5-, “The information contained in the look-up tables 500 may include force sensor location, touch location information… Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI)”, wherein the look-up tables determine location for display of graphic content such as GUI buttons 610 or 620 displayed in Fig. 6);	 receive a pressure signal representing a user's touch on the control element on the GUI (i.e. para. [0074], the processor 430 may require that a user apply an amount of force that is greater than an activation force threshold to prevent inadvertent activation of the GUI button);	
However, Yang teaches to
modify the visual representation of the control element as a function of the pressure signal (i.e. para. [0053], A pressure energy bar may also be displayed on the screen when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to modify the visual representation of the control element as a function of the pressure signal to Johnson’s customizable user interface with to modify the visual representation of the control element as a function of the pressure signal as taught by Yang. One would have been motivated to combine Yang with Johnson and would have had a reasonable expectation of success in order to 

Claim 3:
Johnson and Yang teach the system of claim 1.
Yang further teaches
 wherein the force functionality component is a hard touch (i.e. para. [0053], level 1 to level 2) or a soft touch (i.e. para. [0053], level 0 to level 1), and wherein the selected format scheme is pre-programmed (i.e. para. [0053], feedback manner is preset in the mobile terminal corresponding to the different pressure levels of the touching signal), and the selected format scheme has a first color for a hard touch button and a second color, different than the first color, for a soft touch button (i.e. para. [0053], when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar).  

Claim 4:
Johnson and Yang teach the system of claim 3.
Johnson further teaches wherein the selected format scheme includes a progress technique and the controller architecture is further configured to:   
parse the config file (I.e. para. [0072], accessing a data structure (e.g., look-up tables 500)) to identify a related force threshold therein (i.e. para. [0072], Fig. 5, look up predetermined activation force thresholds associated with a detected touch input and a detected touch location);
Yang further teaches to
receive a pressure signal for the control element (i.e. para. [0523], the pressure level reaches a certain threshold);
render a tape alongside the control element (i.e. para. [0053], a pressure energy bar may also be displayed on the screen when the pressure level reaches a certain threshold); and	 vary the color of the tape from a first color to a second color, responsive to the received pressure signal (i.e. para. [0053], the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar).
Claim 6:
Johnson and Yang teach the system of claim 1.
Johnson further teaches
wherein the config file is one of a plurality of config files for different control elements (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M).), and wherein the controller architecture is further configured to parse each config file to identify a respective force functionality component therein (i.e. para. [0072], the processor 430 is configured to access (e.g., read data from and/or write data to) a data structure (e.g., look-up tables 500, as shown in and described with respect to FIG. 5) stored in a non-transitory computer readable medium (e.g., memory 440 and/or storage 450) to look up predetermined activation force thresholds associated with a detected touch input and a detected touch location).  

Claim 7:
Johnson and Yang teach the system of claim 6, 
Johnson further teaches 
wherein the controller architecture is further configured to, for each identified force functionality (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M)), match it to a visual representation in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI).  

Claim 8:
Johnson and Yang teach the system of claim 7, 
Johnson further teaches
wherein the controller architecture is further configured to, for each of the different control elements, render the control element on the GUI with a visual representation that is in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types … displayed on the GUI)).  

Claim 9:
	Claim 9 is the method claim of Claim 1 and is rejected for similar reasons. 
Claim 11:
Claim 11 is the method claim of Claim 3 and is rejected for similar reasons. 

Claim 12:
Claim 12 is the system claim of Claim 4 and is rejected for similar reasons.
Claim 14:
Claim 14 is the system claim of Claim 6 and is rejected for similar reasons.

Claim 15:
Claim 15 is the system claim of Claim 7 and is rejected for similar reasons.

Claim 16:
Claim 16 is the system claim of Claim 8 and is rejected for similar reasons.

Claim 17: 
	Claim 17 is the system claim of claim 1 and is rejected for similar reasons.

Claim 19:
Johnson and Yang teach the aircraft system of claim 18.
, for each of the control elements (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M)), the force functionality is one of hard touch or soft touch, respectively (i.e. para. [0023], “a processing element may require a particular minimum force (e.g., 50 gram-force (one gram-force is the force exerted by Earth's gravity at sea level on one gram of mass)) for a button selection and a lesser minimum force (e.g., 5 gram-force) for a gesture”, wherein a hard touch or a soft touch is equivalent to look-up table 500 including varying degrees of minimum force X1-XN), and the controller architecture is further configured to, for each identified force functionality, match it to a visual representation in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI).  

Claim 20: 
	Claim 20 is the system claim of claim 8 and is rejected for similar reasons.

Claim 2, 5, 10, 13, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160328065 “Johnson”, in light of U.S. Patent Application Publication NO. 20170255269 “Yang”, as applied to claims 1, 10, & 17, and further in light of U.S. Patent Application Publication NO. 20130249808 “Silk”.
Claim 2:
Johnson and Yang teach the system of claim 1. 
Johnson and Yang do not explicitly teach 
wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes.  
However, Silk teaches
wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes (i.e. para. [0053], The auxiliary system 25 presents the system designer with a user friendly interface for defining the calibration/recalibration of each zone).  
Yang further teaches
wherein the force functionality component is a is a hard touch (i.e. para. [0053], level 1 to level 2) or a soft touch (i.e. para. [0053], level 0 to level 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes to Johnson-Yang’s customizable user interface with wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes as taught by Silk. One would have been motivated to combine Silk with Johnson-Yang and would have 

Claim 5:
Johnson, Yang, and Silk teach the system of claim 2.
Yang further teaches
wherein the controller architecture is further configured to modify the visual representation of the control element further as a function of the progress technique and force threshold (i.e. para. [0053] the greater the pressure level, the deeper a color of the energy bar or the more the number of the energy bars).  

Claim 10:
Claim 10 is the method claim of Claim 2 and is rejected for similar reasons.

Claim 13:
Claim 13 is the system claim of Claim 5 and is rejected for similar reasons.

Claim 18: 
	Claim 18 is the system claim of claim 2 and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171